Filed 4/5/21 P. v. Cowan CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B307766
                                                             (Super. Ct. No. F493872)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

RONALD JOHN COWAN,

     Defendant and Appellant.


      Ronald John Cowan pled no contest to one count of lewd
acts with a child under age 14. (Pen. Code, § 288, subd. (a).) The
court sentenced him to a total term of eight years and imposed
various fines and fees. Cowan appeals his sentence.
      We appointed counsel to represent Cowan in this appeal.
After examining the record, he filed a brief raising no issues.
      On January 26, 2021, we advised Cowan by mail that he
had 30 days within which to personally submit any contentions or
issues that he wished to raise on appeal. We received no reply.
      We have reviewed the entire record and are satisfied that
Cowan’s attorney has fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 441.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                     GILBERT, P. J.



We concur:




             YEGAN, J.




             PERREN, J.




                                2.
                  Jacquelyn H. Duffy, Judge

           Superior Court County of San Luis Obispo

               ______________________________



     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              3.